      Case 2:13-cr-00243-SSV-DEK Document 385 Filed 08/28/20 Page 1 of 17



                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF LOUISIANA

    UNITED STATES OF AMERICA                            CRIMINAL ACTION

    VERSUS                                                        NO. 13-243

    TRACY RICHARDSON BROWN                                       SECTION “R”



                         ORDER AND REASONS


       Before the Court is Tracy Richardson Brown’s pro se motion to vacate,

set aside, or correct her sentence pursuant to 28 U.S.C. § 2255. 1 The

Government opposes the motion. 2 Also before the Court is Brown’s motion

for the appointment of counsel to assist in these proceedings. 3 Upon review

of the entire record, the Court has determined that this matter can be

disposed of without an evidentiary hearing. For the following reasons, the

Court denies Brown’s Section 2255 motion and her motion to appoint

counsel. The Court also denies a certificate of appealability.




1      See R. Doc. 344; R. Doc. 356.
2      See R. Doc. 346; R. Doc. 373.
3      See R. Doc. 355.
     Case 2:13-cr-00243-SSV-DEK Document 385 Filed 08/28/20 Page 2 of 17



I.    BACKGROUND

      This collateral proceeding arises from Tracy Richardson Brown’s

health care fraud convictions. On April 30, 2016, a unanimous jury found

Brown guilty of nine counts of health care fraud under 18 U.S.C. § 1347, seven

counts of illegal remuneration under 42 U.S.C. § 1320a-7b, one count of

conspiracy to commit health care fraud under 18 U.S.C. § 1349, and one

count of conspiracy to pay remuneration under 18 U.S.C. § 371.4

      At trial, the Government presented the testimony of sixteen witnesses

and introduced over one hundred exhibits into evidence. See United States

v. Brown, No. 13-243, 2016 WL 3634127, at *1 (E.D. La. July 7, 2016). The

evidence showed that Brown was the co-owner of a medical equipment

company, Psalms 23.        Through Psalms 23, Brown submitted claims to

Medicare for durable medical equipment (DME) that was neither needed by

nor provided to patients. Id. Having sole control over Psalms 23’s bank

account, Brown paid kickbacks to physicians who prescribed medically

unnecessary DME. Id. Brown also paid illegal commissions to “marketers”

tasked with recruiting Medicare beneficiaries. See United States v. Brown,

871 F.3d 352, 354 (5th Cir. 2017). Psalms 23 billed Medicare for expensive

DME but ultimately provided cheaper products to patients. Id. at 355.


4     See R. Doc. 144-2.
                                      2
     Case 2:13-cr-00243-SSV-DEK Document 385 Filed 08/28/20 Page 3 of 17



      Following the jury’s verdict, Judge Stanwood R. Duval, Jr., sentenced

Brown to a term of eighty months’ imprisonment, to be followed by three

years’ supervised release.5 On direct appeal, the Fifth Circuit affirmed all of

Brown’s convictions. See Brown, 871 F.3d at 358.

      On the same day the Fifth Circuit handed down its opinion, Brown

moved for a new trial pursuant to Federal Rule of Criminal Procedure 33. 6

Brown argued she had “new evidence” and that she received “ineffective

assistance of counsel during the trial.”7 District Judge Kurt Engelhardt, to

whom this case was transferred,8 denied all of Brown’s claims in a two-page

order on May 21, 2018.9

      The case was transferred to this Court on June 1, 2018, 10 where Brown

began to collaterally attack her conviction. On June 12, 2018, Brown filed a

motion asking the Court for a “more definite statement,” 11 which the Court

recharacterized as a motion to vacate, set aside, or correct her sentence

pursuant to 28 U.S.C. § 2255. 12 After recharacterizing Brown’s motion, this




5     See R. Doc. 178.
6     See R. Doc. 246; R. Doc. 264; R. Doc. 265.
7     See R. Doc. 246 at 1.
8     See R. Doc. 233.
9     See R. Doc. 340.
10    See R. Doc. 343.
11    R. Doc. 344.
12    See R. Doc. 353.
                                     3
      Case 2:13-cr-00243-SSV-DEK Document 385 Filed 08/28/20 Page 4 of 17



Court informed Brown that she had 120 days either to withdraw her motion

or amend it with all of the Section 2255 claims she wished to include, as

required by Castro v. United States, 540 U.S. 375 (2003).13 Brown amended

her Section 2255 petition and now alleges she is entitled to relief due to

“prosecutorial misconduct,” “ineffective assistance of counsel,” and “new

evidence.”14



II.    LEGAL STANDARD

       Section 2255 of Title 28 of the United States Code provides that a

federal prisoner serving a court-imposed sentence “may move the court

which imposed the sentence to vacate, set aside or correct the sentence.” 28

U.S.C. § 2255(a). Only a narrow set of claims are cognizable on a Section

2255 motion: (1) the sentence was imposed in violation of the Constitution

or laws of the United States; (2) the Court was without jurisdiction to impose

the sentence; (3) the sentence exceeds the statutory maximum sentence; or

(4) the sentence is “otherwise subject to collateral attack.” Id. A claim of

error that is neither constitutional nor jurisdictional is not cognizable in a

Section 2255 proceeding unless the error constitutes “‘a fundamental defect




13     See id. at 3.
14     See R. Doc. 356 at 6, 7, 9.
                                      4
     Case 2:13-cr-00243-SSV-DEK Document 385 Filed 08/28/20 Page 5 of 17



which inherently results in a complete miscarriage of justice.’” United States

v. Addonizio, 442 U.S. 178, 185 (1979) (quoting Hill v. United States, 368

U.S. 424, 428 (1962)).

      The defendant bears the burden of establishing her claims of error by

a preponderance of the evidence. Wright v. United States, 624 F.2d 557, 558

(5th Cir. 1980). If the Court finds that the prisoner is entitled to relief, it

“shall vacate and set the judgment aside and shall discharge the prisoner or

resentence [her] or grant a new trial or correct the sentence as may appear

appropriate.” 28 U.S.C. § 2255(b).



III. DISCUSSION

      A.    Prosecutorial Misconduct

      Brown first argues that she is entitled to relief on a theory of

prosecutorial misconduct. 15 Specifically, Brown alleges that the Government

(1) learned that one of its witnesses, Melissa Moss-Falls, committed perjury

but failed to inform the Court and defense counsel, (2) failed to allow defense

witness Attorney Craig Sossman to testify, and (3) did not call a witness,




15    See id. at 6.
                                      5
     Case 2:13-cr-00243-SSV-DEK Document 385 Filed 08/28/20 Page 6 of 17



Patrice Williams, to the stand “because they could not get her to lie.” 16 None

of these allegations provides a basis for relief.

       At a minimum, Brown procedurally defaulted her prosecutorial

misconduct claim because she did not argue it on appeal. 17 “[A] collateral

challenge may not do service for an appeal.” United States v. Frady, 456

U.S. 152, 165 (1982) (collecting cases). As such, “[a] Section 2255 movant

who fails to raise a constitutional or jurisdictional issue on direct appeal

waives the issue for a collateral attack on [her] conviction, unless there is

cause for the default and prejudice as a result.” United States v. Kallestad,

236 F.3d 225, 227 (5th Cir. 2000). Aside from ineffective assistance of

counsel, a defendant in procedural default must show both “cause” for her

default and “prejudice attributable thereto.” Murray v. Carrier, 477 U.S.

478, 485 (1986). Alternatively, Brown must show that the federal court’s

failure to review the defaulted claim will result in a fundamental miscarriage




16    See id. at 22.
17    On appeal, Brown argued that (1) there was insufficient evidence to
sustain her conviction, (2) the jury was improperly given a deliberate
ignorance instruction, (3) one of the prosecution’s expert witnesses,
Jonathon Bergey, was not qualified to testify as an expert, and (4) the Court
improperly enhanced her sentence for her role as a “an organizer or leader
of a criminal activity that involved five or more participants” pursuant to
U.S.S.G. § 3B1.1(a). See R. Doc. 356 at 2-3.
                                      6
     Case 2:13-cr-00243-SSV-DEK Document 385 Filed 08/28/20 Page 7 of 17



of justice because she is “actually innocent.” See United States v. Rouser,

20 F.3d 1171 (5th Cir. 1994)

      Even construing Brown’s pro se petition liberally, Hernandez v.

Thaler, 630 F.3d 420, 426 (5th Cir. 2011) (per curiam), Brown does not come

close to showing cause and prejudice with respect to her procedural default

or that she is actually innocent. Consequently, the Court finds that Brown

cannot obtain relief on her prosecutorial misconduct claim.

      B.    Ineffective Assistance of Counsel

      Next, Brown advances several claims alleging her attorney provided

ineffective assistance of counsel.18 Brown enumerates a total of sixteen

grounds here, but many of her claims are duplicative. The Court addresses

them in three categories. First, Brown argues her counsel failed to call,

subpoena, investigate, and prepare defense witnesses for trial. Second,

Brown argues that her lawyer provided ineffective assistance on appeal. And

third, Brown makes a number of claims that are diverse in subject matter,

but the Court considers together, because they fail for the same reason—the

allegations are conclusory and unsupported by the record. Ross v. Estelle,

694 F.2d 1008, 1011-12 (5th Cir. 1983) (“Absent evidence in the record, a




18    See R. Doc. 356 at 17-18, 23.

                                      7
    Case 2:13-cr-00243-SSV-DEK Document 385 Filed 08/28/20 Page 8 of 17



court cannot consider a habeas petitioner’s bald assertions on a critical issue

. . . unsupported and unsupportable by anything else contained in the

record.”).

      To establish a claim of constitutionally ineffective assistance of

counsel, a defendant must show both (1) that counsel’s performance fell

below an objective standard of reasonableness, and (2) that but for counsel’s

deficient performance, the likely outcome of the proceeding would have been

different. See Strickland v. Washington, 466 U.S. 668, 687-96 (1984). The

petitioner must satisfy both parts of the Strickland test; if the Court finds

that the petitioner has made an insufficient showing as to either part, the

Court may dispose of the claim without addressing the other. See id. at 697.

      As to the first part of the Strickland test, counsel’s performance must

be compared to “an objective standard of reasonableness, mindful of the

strong presumption of adequacy.” Green v. Johnson, 116 F.3d 1115, 1122 (5th

Cir. 1997). The Court should not find inadequate representation merely

because, with the benefit of hindsight, the Court disagrees with counsel’s

strategic choices. Id. As to the second part of the test, the defendant must

show “that there is a reasonable probability that, but for counsel’s

unprofessional errors, the result of the proceeding would have been




                                      8
     Case 2:13-cr-00243-SSV-DEK Document 385 Filed 08/28/20 Page 9 of 17



different. A reasonable probability is a probability sufficient to undermine

confidence in the outcome.” Strickland, 466 U.S. at 694.

               1.      Failure to Call, Subpoena, Investigate, and Prepare
                       Witnesses

      Brown first argues that her lawyer failed to call seven key witnesses for

trial. 19 To prevail on this ground, Brown must show that (1) counsel’s failure

to call the witnesses fell below an objective standard of reasonableness and

(2) there is “a ‘reasonable probability’ that the uncalled witnesses would have

made [a] difference to the result.” Bray v. Quarterman, 265 F. App’x 296,

298 (5th Cir. 2008) (quoting Alexander v. McCotter, 775 F.2d 595, 602 (5th

Cir. 1985)).        In addition, Brown must “name the witness, demonstrate that

the witness was available to testify and would have done so, set out the

content of the witness’s proposed testimony, and show that the testimony

would have been favorable to a particular defense.” Day v. Quarterman, 566

F.3d 527, 538 (5th Cir. 2009).

      At a minimum, Brown does not demonstrate a reasonable probability

that “the uncalled witnesses would have made [a] difference to the result.”

Bray, 265 F. App’x at 298. Brown provides information about the substance

of the testimony of only four of the seven witnesses she proposes—Lenora




19    See id. at 17.
                                          9
   Case 2:13-cr-00243-SSV-DEK Document 385 Filed 08/28/20 Page 10 of 17



Jones-Stockman, Patrice Williams, McNelton Cooper, and Zeketta Denet.

According to Brown, each of these witnesses would undermine portions of

the testimony of a single Government witness, Melissa Moss-Falls. This fails

to meet the Strickland standard for two reasons.

      First, the proposed testimony leaves the heart of Moss-Falls’s

testimony unchallenged. At trial, Moss-Falls testified that Brown hired her

as a consultant to review Psalms 23’s Medicare billing practices. From

reviewing Psalms 23’s records, physical inventory, and from speaking with

Psalms 23 employees, Moss-Falls uncovered indicia of Medicare fraud.

Moss-Falls testified that she alerted Brown to these red flags. See Brown,

871 F.3d at 355. None of Brown’s proposed witnesses disputes that Moss-

Falls was on-site, that she had an opportunity to discover indicia of fraud, or

that she notified Brown of her findings.

      Second, even if the uncalled witnesses undermined the entirety of

Moss-Falls’s testimony, which they do not, Brown still would not raise doubt

in the trial’s outcome as Strickland requires. A host of other evidence

supported the jury’s finding that Brown was aware of, and responsible for,

fraudulent activity at Psalms 23.      Fifteen other Government witnesses

testified, including physicians and marketers who participated in the

fraudulent scheme. See United States v. Brown, 2016 WL 3634127, at *1


                                      10
     Case 2:13-cr-00243-SSV-DEK Document 385 Filed 08/28/20 Page 11 of 17



(E.D. La. July 7, 2016). The evidence showed that Brown had sole control

over Psalms 23’s bank accounts, signed kickback and commission checks to

physicians and marketers, and signed Psalms 23’s Medicare enrollment

application, which stipulates that it is illegal to pay kickbacks for patient

referrals. See id.

       The evidence also showed that Brown attempted to conceal the fraud.

For example, Brown discussed kickback payments privately in a back office

at Psalms 23 and told recipients of those payments to keep those discussions

private. 20 Dr. Kirkpatrick, a physician involved in the fraud, had Brown send

her kickback payments to her mother because Dr. Kirkpatrick was concerned

about the impropriety of receiving the payments. Id. at *2. None of Brown’s

uncalled witnesses contest any of this evidence.

       And then there are the three uncalled witnesses for whom Brown does

not provide any insight into the substance of their proposed testimony—Lisa

Mondello, Shonitra Vaughn, and Greg Sossman. With respect to these

witnesses, Brown fails to “set out the content of the witness’s proposed

testimony, and show that the testimony would have been favorable to a

particular defense.” Day, 566 F.3d at 538. Consequently, Brown does not




20     See R. Doc. 163 at 244.
                                      11
     Case 2:13-cr-00243-SSV-DEK Document 385 Filed 08/28/20 Page 12 of 17



succeed on her claim that her lawyer provided ineffective assistance in

declining to call these witnesses.

            2.    Appellate Strategy

       Brown also asserts a claim of ineffective assistance of appellate

counsel. To succeed here, Brown must satisfy the same Strickland test: she

must demonstrate that (1) appellate “counsel’s representation fell below an

objective standard of reasonableness and (2) but for [her] counsel’s deficient

performance, there is a reasonable probability that the outcome of the

proceeding would have been different.” Blanton v. Quarterman, 543 F.3d

230, 235 (5th Cir. 2008).

       Again, Brown, at a minimum, does not satisfy the second part of the

Strickland test. Her claim consists of a single conclusory allegation that her

appellate counsel “[f]ailed to raise [the] [Moss-Falls] perjury issue on appeal

even after being instructed to raise the issue by the defendant.”21 As the

Government puts it, this argument is a “nonstarter.”22 To succeed on this

ground, Brown must show both that the Government “knowingly presented

materially false evidence to the jury” and that her lawyer committed

ineffective assistance in failing to raise the issue. United States v. Martinez-




21     R. Doc. 356 at 18.
22     R. Doc. 373 at 21.
                                       12
     Case 2:13-cr-00243-SSV-DEK Document 385 Filed 08/28/20 Page 13 of 17



Mercado, 888 F.2d 1484, 1492 (5th Cir. 1989). Nothing in the record

indicates that Moss-Falls perjured herself, let alone that the Government

intentionally presented her false testimony. Brown’s ineffective assistance

of appellate counsel claim therefore fails.

             3.    Brown’s Conclusory Claims

       The rest of Brown’s claims are conclusory and unsupported by the

record. “Absent evidence in the record, a court cannot consider a habeas

petitioner’s bald assertions on a critical issue in [her] pro se petition . . . . We

are thus bound to re-emphasize that mere conclusory allegations do not raise

a constitutional issue in a habeas proceeding.” Ross v. Estelle, 694 F.2d

1008, 1011-12 (5th Cir. 1983). These claims include (1) Brown’s argument

that her attorney failed to move to suppress evidence, 23 (2) her argument that

her attorney failed to investigate or interview the prosecutor’s witnesses, 24

(3) her claims that her lawyer failed to object to prejudicial testimony and

failed to effectively cross-examine Government witnesses, 25 (4) Brown’s

allegation that her lawyer did not allow her to attend a post-sentencing

hearing,26 (5) Brown’s argument that her attorney failed to inform her




23     See R. Doc. 356 at 17.
24     See id.
25     See id. at 17-18.
26     See id. at 18.
                                        13
     Case 2:13-cr-00243-SSV-DEK Document 385 Filed 08/28/20 Page 14 of 17



constitutional right to waive jury trial, 27 (6) Brown’s argument that her

attorney failed to advise her to enter into a plea deal, 28 and (7) her allegation

that her attorney failed to present a good faith defense.29 In addition to their

conclusory nature, which is enough for the Court to dispense with them,

Ross, 694 F.2d at 1011-12, Brown also fails to show how any of these

arguments would raise doubt in the trial’s outcome as required by

Strickland—an outcome that a unanimous jury reached after considering the

overwhelming evidence against Brown.

       C.   New Evidence

       In support of her claim that “new evidence” exists justifying relief.

Brown cites to “Exhibit D,” which is a thirty-seven-page filing containing the

same allegations and evidence the Court considers above.30 For the reasons

stated above, the Court denies relief on this ground as well.




27    See id. at 18. In support of this argument, Brown submits “Exhibit A-
10.” Exhibit A-10 discusses a separate forfeiture proceeding. See id. at 21.
28    See id. at 18. To show she was prejudiced within the meaning of
Strickland on this claim, Brown “must do more than speculate about
potential benefits that [she] was denied; [she] must provide concrete
evidence that a favorable plea offer would have been available to [her].”
United States v. Ramos-Marrufo, No. 11-112, 2012 WL 5059087, at *5 (E.D.
La. Oct. 18, 2012). Brown does not do so.
29    See id.
30    See R. Doc. 359-1.
                                       14
   Case 2:13-cr-00243-SSV-DEK Document 385 Filed 08/28/20 Page 15 of 17



      D.     Appointment of Counsel

      Unlike defendants in criminal proceedings and prisoners directly

appealing judgments in criminal cases as a matter of right, prisoners

mounting collateral attacks on their convictions do not have a right to

counsel under the Sixth Amendment. See Pennsylvania v. Finley, 481 U.S.

551, 555 (1987). But the Court has discretion to appoint counsel to a

“financially eligible person” seeking relief under 28 U.S.C. § 2255 when “the

interests of justice so require.” 18 U.S.C. § 3006A(a)(2).

      Brown has not demonstrated that her Section 2255 motion warrants

the appointment of counsel. None of the arguments Brown raises shows that

her collateral attack has merit; and nothing in the record causes the Court to

doubt the jury’s verdict.    The interests of justice do not require the

appointment of counsel in this case.

      E.     Evidentiary Hearing

      The Court further finds that an evidentiary hearing is not required

here. After reviewing the petition, the Government’s answer, the transcripts

and records of prior proceedings, and supplementary materials submitted by

the parties, the Court must determine whether an evidentiary hearing is

warranted.    Rules Governing Section 2255 Proceedings, Rule 8.           No

evidentiary hearing is required if the prisoner fails to produce any


                                       15
   Case 2:13-cr-00243-SSV-DEK Document 385 Filed 08/28/20 Page 16 of 17



“independent indicia of the likely merit of [her] allegations.” United States

v. Edwards, 442 F.3d 258, 264 (5th Cir. 2006). Brown has failed to produce

indicia showing merit for any of her allegations, rendering an evidentiary

hearing unnecessary.

      F.     Certificate of Appealability

      Rule 11 of the Rules Governing Section 2255 Proceedings provides that

“[t]he district court must issue or deny a certificate of appealability when it

enters a final order adverse to the applicant.” Rules Governing Section 2255

Proceedings, Rule 11(a). The Court may issue a certificate of appealability

only if the petitioner makes “a substantial showing of the denial of a

constitutional right.” 28 U.S.C. § 2253(c)(2); Rules Governing Section 2255

Proceedings, Rule 11(a) (noting that § 2253(c)(2) supplies the controlling

standard).    The “controlling standard” for a certificate of appealability

requires the petitioner to show “that reasonable jurists could debate whether

(or, for that matter, agree that) the petition should have been resolved in a

different manner or that the issues presented [are] adequate to deserve

encouragement to proceed further.” Miller-El v. Cockrell, 537 U.S. 322, 336

(2003) (quoting Barefoot v. Estelle, 463 U.S. 880, 893 n.4 (1983).

      For the reasons set forth in this Order, Brown has not made a

substantial showing of the denial of a constitutional right.


                                      16
   Case 2:13-cr-00243-SSV-DEK Document 385 Filed 08/28/20 Page 17 of 17



III. CONCLUSION

      For the foregoing reasons, Brown’s motion to motion to vacate, set

aside, or correct her sentence is DENIED, Brown’s motion to appoint counsel

is also DENIED, and the Court will not issue a certificate of appealability.



         New Orleans, Louisiana, this _____
                                       28th day of August, 2020.


                      _____________________
                           SARAH S. VANCE
                    UNITED STATES DISTRICT JUDGE




                                      17
